02-12-147-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00147-CV
 
 



In the Interest of B.C.S., Child


 


 




 




 


 


 



 
----------
FROM THE 323rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant’s
mother attempted to file a notice of appeal on Appellant’s behalf while
Appellant was still represented by appointed counsel.  Appellant did not sign
this notice of appeal.[2]  On June 7, 2012, we
abated this appeal to have the trial court determine whether Appellant desired
to prosecute her appeal.  The record from the abatement hearing revealed that
Appellant had notice of the hearing but did not appear and that she had never
notified her appointed counsel that she wanted to appeal the January 19, 2012
order terminating her parental rights to her son B.C.S.
          On
July 23, 2012, we notified Appellant that unless she or any party desiring to
continue the appeal filed a response showing grounds for continuing the appeal
on or before August 2, 2012, the appeal could be dismissed for
want of jurisdiction.  See Tex. R. App. P.
42.3(a), 44.3.  Appellant did not file a response.
          Accordingly,
we dismiss this appeal for lack of jurisdiction.
 See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  August 23, 2012




 




[1]See Tex. R. App. P. 47.4.


[2]After the time for
perfecting an appeal had expired but before the abatement, Appellant’s mother
attempted to file an amended notice of appeal signed by both Appellant’s mother
and Appellant.